Case: 15-20175      Document: 00513082258         Page: 1    Date Filed: 06/17/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                    No. 15-20175
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
FELICIA N. JONES,                                                           June 17, 2015
                                                                           Lyle W. Cayce
                                                 Plaintiff-Appellant            Clerk
v.

UNITED STATES POSTAL SERVICE,

                                                 Defendant-Appellee




                  Appeal from the United States District Court
                       for the Southern District of Texas
                             USDC No. 4:15-MC-518


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
       Proceeding pro se, Plaintiff-Appellant Felicia N. Jones appeals the
February 20, 2015 Order of the district court denying her leave to file her
proposed negligence complaint based on the Federal Employer’s Liability Act
and denying her application to proceed in district court without prepaying fees
or costs. She also appeals the district court’s March 16, 2015 Order denying
reconsideration of her Motion for Leave to File.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-20175     Document: 00513082258      Page: 2   Date Filed: 06/17/2015



                                  No. 15-20175
      We have reviewed the entire record on appeal, including Appellant’s
brief and the district court’s rulings. Our review satisfies us that the district
court’s Orders should be affirmed and that, like her filings in district court,
Appellant’s appeal is wholly without merit and is therefore legally frivolous.
Further, Appellant is warned that any future efforts to continue this litigation
in the district court or in this court could result in sanctions.

AFFIRMED, with sanctions warning.




                                         2